DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amended claims of 05 Mar 2021 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “both having a central connector and stinger bores” on line 3; however it is unclear what element is containing a central connector and stinger bore (e.g. a drill pipe string or J-slot running tool or a retrievable bridge plug). 
It is unclear if the following are all referring to the same element(s)
‘a central connector’ in line 1
‘said connector’ in line 9
‘said central bores’ in 16 
Claim 1 recites “with lugs” on line 6; however introduces “J-slot connecting lugs” on line 8 and “said lugs” on line 22. It is unclear if this is the same element.
Claim 1 line 2 introduces “a top stinger”; however on line 5 recites “said stinger”. It is unclear if the is the same element.
Claim 1 line 7 introduces “a cylindrical stinger portion”; however recites “said stinger portion (lines 10, 17). It is unclear if these are the same element. 
Claim 1 line 12 introduces “a lower radial port”; however recites “said lower stinger port” on lines 19 and 21. It is unclear if these are the same element.
Claim 1 line 17 introduces “a rotatable sleeve valve body”; however recites “said sleeve valve body” on line 20. It is unclear if this is the same element.
Claim 1 line 23 recites “said valve”. It is unclear what valve is referenced (e.g ‘the petroleum well toolstring valve’ or the ‘sleeve valve port’).
Claim 1 line 23 and Claim 2 line 3 recite “RH or LH” and “LH or RH”, respectively. It is believed that the intent is ‘right hand or left hand’; however it is suggested that this be deleted since no other rotation is possible.
Claim(s) 2-9 depend from claim 1 and are therefore also rejected under indefiniteness.
Claim 2 line 2 recites “said static valve stem portion”; however the claim lacks antecedent basis for this limitation. It is unclear if ‘cylindrical inner static stinger valve stem portion’ was intended.
Claim 2 line 4 recites “said stinger portion”; however the claim lacks antecedent basis for this limitation. It is unclear if ‘said cylindrical stinger portion’ was intended.
Claim 3 line 2 recites “said stinger portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line 2 recites “said lugs”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line 3 recites “said neck”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line 2 recites “said lower stinger portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 line 3 recites “said cylindrical stinger mandrel portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 line 2 recites “said cylindrical sting mandrel portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 line 4 recites “said cylindrical mandrel portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 line 3 recites “said central bore”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 line 2 recites “the top portion”. It is unclear what element this is concerning. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 line 3 recites “the lugs”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 line 2 recites “said cylindrical stinger mandrel portion’. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 line 3 recites “said groove” . There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim(s) 1-9 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record comprises the following:

Serafin (CA 2569713) – a retrievable bridge plug - however the bypass passage (#68) is opened and closed via axial movement and is routed from internal piston bore (#29) to the exterior of the bridge plug (#20) – Page 16 line 28 – not internal as claimed.
Neal (CA 2395723) – a retrievable bridge plug having an internal pump through bypass passage and a wedge assembly, slips and seals disposed thereon; however the valve is opened and closed when stinger position #24 of tool #20 engages a collet assembly #54 in actuator subassembly #50 when the tool is connected to plug #10. When the tool #20 is disconnected, valve #52 returns to the closed position” – Page 7 line 24.
Winslow et al. (USP 5,029,643) – a retrievable bridge plug comprising upper and lower bypass ports surrounding a mandrel barrier; however lacks a cylindrical neck on stinger spanning said internal plug in the axial direction, with an upper radial port into said central connector bore and a lower radial port into said stinger central bore and wherein said sleeve valve body has a sleeve valve port arranged for being aligned with said lower stinger port when rotated into an open position, said rotatable sleeve valve body connected to said lugs for being rotated RH or LH by said drill pipe string for opening or closing the valve. 
Winslow’s bypass is closed by rotating the case assembly #156 clockwise with the work string so that the engagement between threads #150a dn 194 will pull the bypass sleeve assembly #134 upward relative to packer mandrel assembly #50 so that the bypass sleeve #138 will close the bypass port #56” – Col 7 line 20.
Wardley et al. (US 20210317723) – downhole tool plug operable against fluid pressure to overcome magnet, not J-slot on stinger activation
Choe (US 20170037706) – J-slot activates axial movement not associated with bypass ports (not mentioned).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672 
14 Jun 2022